Citation Nr: 0921828	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
1958 to July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statement of record and in testimony at two personal 
hearings, the appellant alleges his current hearing loss is 
related to in-service noise exposure when he served as an 
ammunition specialist.  Specifically, he maintains that he 
initially suffered hearing loss while on the firing range 
when a grenade accidentally blew up near him.  He was treated 
that the infirmary, but he could not hear clearly for a long 
time.  He alleges that he has noticed hearing deficiency 
since that time and has worn hearing aid since the early 
1980s.  

In this case, post service private outpatient treatment 
records indicate treatment for profound hearing loss since 
1981, to include issued hearing aids.  In 1981, it was noted 
that his hearing loss was "long standing."  

A private audiologist of record (D.R.F., AuD) has submitted 
numerous statements in which she acknowledges treatment of 
the appellant since 1980 for a bilateral mixed-type hearing 
loss.  She noted that his last audiological testing was in 
November 2006.  (A copy of this test is of record.)  She 
added that the claimant's audiological test profile was not 
consistent with noise exposure "but rather consistent with a 
hereditary hearing loss."  

The Board notes the appellant has not been afforded a VA 
audiological examination.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  With regards to the appellant's 
claims of service connection, the Board notes that the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board also noted that the appellant's service treatment 
records (STRs) are unavailable due to a fire related incident 
and therefore the Board is under a heightened obligation to 
assist the appellant with his claim.  See generally, O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The appellant's DD-214 confirms that he served as an 
ammunition helper.  Accordingly, he was potentially exposed 
to noise trauma in the military.  He has testified that there 
is no history of hearing loss in his family, and he alleges 
that his post service employment had never involved noise 
exposure.  

Although there is some private medical evidence linking the 
appellant's hearing loss as a hereditary condition, there is 
also some evidence indicating the appellant's military noise 
exposure is pertinent medical history.  The appellant, 
additionally, alleges his hearing loss started at the time of 
the inservice incident.  The Board notes, however, that the 
appellant never related inservice noise exposure until recent 
years.  For example, while long standing hearing loss was 
noted in 1981, it was not reported at that time that the 
claimant experienced noise trauma during service.  

At any rate, however, the Board concludes there is 
insufficient evidence to decide the case.  Accordingly, a VA 
examination is indicated.  See McLendon, 20 Vet. App. 79 
(2006).

The AMC/RO should also take this opportunity to obtain recent 
VA outpatient treatment records for the appellant, to include 
from the VA facility in Manchester, New Hampshire.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA health care 
providers who have treated him for his 
hearing loss, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  Specific effort should be 
made to obtain any recent treatment 
records for the appellant from the VA 
Medical Center in Manchester, New 
Hampshire regarding hearing loss.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the appellant is to be 
informed of any records that could not be 
obtained. 

2.  After the above records are obtained, 
to the extent available, schedule the 
appellant for a VA audiological 
examination for the condition of 
bilateral sensorineural hearing loss to 
clarify the appellant's diagnoses and 
likely etiology.  The claims folder must 
be made available to, and be reviewed by, 
the examiner prior to the entry of any 
opinion, and he or she should accomplish 
any indicated special tests, studies or 
additional consultations.

The examiner should indicate whether the 
appellant currently has bilateral 
sensorineural hearing loss, and, if so, 
whether any such audiological disorder is 
at least as likely as not related to his 
training duty versus age or hereditary 
considerations.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided reconciling all conflicting 
medical evidence regarding the 
appellant's diagnoses and etiology, to 
include Dr. D.R.F.'s 2007 opinion.

3.  After the above is complete, 
readjudicate the appellant's claim.  If 
the claim remains denied, provide a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




